Citation Nr: 0032733	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1966 to 
June 1969.  This matter is at the Board of Veterans' Appeals 
(Board) from a January 1996 decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for PTSD.  The veteran initiated a 
timely appeal of that decision in November 1996, and since 
that time has furnished additional evidence in support of 
this claim.  

After considering the additional evidence, the RO issued 
February 1998 decision which continued the prior denial of 
service connection for PTSD.  In the same decision, the RO 
also denied service connection for a urinary disorder and/or 
irritable bladder, prostatitis.  The record reflects that the 
veteran has not submitted a notice of disagreement with that 
decision.  A claimant's timely filed notice of disagreement 
initiates an appeal of an adjudicative determination by the 
RO and expresses the desire to contest the result of such 
adjudication.  As the veteran has not addressed the issue of 
service connection for a urinary disorder and/or irritable 
bladder in either a notice of disagreement or in any other 
communication received since the February 1998 decision, 
those issues are not now in appellate status.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).


REMAND

The veteran's claim of service connection for PTSD is based 
on a single stressor that allegedly occurred during his 
service in Korea.  Specifically, he asserts that he was 
driving a jeep when he accidentally struck, and presumably 
killed, a Korean child.  According to the veteran, his 
mission at the time of the accident was to receive the 
recently released crew of the USS Pueblo.  He contends that 
he left the scene of the accident without stopping or 
providing assistance, despite protests to the contrary by a 
news correspondent who was the only passenger in the jeep at 
the time of the accident.  The veteran contends he did not 
tell anyone of the incident at that time for fear of reprisal 
by Korean authorities.  He reports that he continues to 
experience flashbacks and nightmares of the incident.  

In an attempt to verify the alleged stressor, the RO 
requested morning reports of the veteran's unit from the 
National Personnel Records Center (NPRC).  The service  
personnel records reveal that he served in Korea from May 
1968 to June 1969.  The records also establish that he was 
assigned to battalion headquarters as a chaplain's assistant 
when the crew of the USS Pueblo was released in December 
1968.  The requested morning reports were specifically from 
the period of December 16 - 31, 1968, and they are negative 
for information pertinent to the veteran's claim within that 
two-week period.  

The service medical records are negative for evidence of a 
psychiatric disorder.  Post-service VA medical records and 
private medical reports reveal that the veteran has a 
significant history of polysubstance abuse, and a history of 
other personal and legal problems.  

Post-service private medical records reveal numerous 
diagnoses, including bipolar disorder, mood-swing disorder, 
antisocial personality traits, polysubstance abuse, and 
dysthymia.  An April 1997 report from a private physician 
shows a diagnosis of PTSD, which the physician opined is 
"directly due to the accidental death of a Korean child, for 
which [the veteran] is responsible."  The physician's 
reference to the in-service stressor is apparently based on 
veteran's history as he reported it.

A January 1997 VA medical hospital outpatient record shows a 
provisional diagnosis of bipolar disorder.  VA medical 
examination for PTSD in March 1997 revealed a diagnosis of 
major depressive disorder, recurrent, and heroin dependence, 
with full sustained remission over 6 years.  

The record reflects that on one occasion, in March 1997, the 
RO requested that the veteran identify, if possible, the news 
correspondent who allegedly witnessed the in-service 
stressor, or anyone else who witnessed the accident.  To 
date, the veteran has not identified the news correspondent 
or any other witness.  

The record also suggests that the veteran has received, or 
currently receives, disability benefits from the Social 
Security Administration (SSA).  While the record is not 
entirely clear as to the truth of that fact, there is no 
indication that pertinent records have been requested from or 
furnished by the SSA.  Such decision and the medical evidence 
relevant thereto, while not controlling for VA 
determinations, may certainly be pertinent in this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Notably, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
particularly required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In sum, based on the record in this case, the Board finds 
that a remand is required for further development and 
notification to the veteran in light of the Veterans Claims 
Assistance Act of 2000.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
order to verify if he has ever received, 
or currently receives Social Security 
disability benefits.  If so, the RO 
should obtain from the SSA the records 
pertinent to his claim for Social 
Security disability benefits, as well as 
the medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.  

2.  The RO should contact the appropriate 
service department(s) to obtain any 
records reflecting, to the extent 
possible, the activities of the veteran 
and/or his unit during the entire period 
he was stationed in Korea.

3.  Following the above, the RO must 
determine whether the alleged stressor 
has been verified.  The RO should also 
specifically render, for the purpose of 
determining whether the provisions for 
presumptive service connection under 
38 C.F.R. § 3.304(f) (2000) is warranted, 
a finding as to whether the veteran 
"engaged in combat with the enemy."

4.  The RO should schedule the veteran 
for VA psychiatric examination.  The 
claims folder must be made available to 
the psychiatrist for review in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses, and integrate prior 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  The RO should inform the 
examiner of the in-service stressors 
which have been verified and request that 
the examiner determine whether exposure 
to said stressors resulted in current 
psychiatric symptoms.  The examiner 
should make a specific determination as 
to whether the diagnostic criteria to 
support a diagnosis of PTSD under DSM-IV 
have been satisfied in this case.  

5.  Then, the RO should carefully review 
the examination report to ensure that it 
complies with this remand, including all 
requested findings and opinions.  If not, 
the report should be returned to the VA 
examiner for remedial action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
opportunity should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	
		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



